Citation Nr: 1414814	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12-07 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to restoration of a 30 percent disability rating for service-connected muscle tension headaches.


REPRESENTATION

Appellant represented by:	Thomas J. Hetchler, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel

INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966 and from August 1981 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that reduced the Veteran's disability evaluation for service-connected muscle tension headaches.

In October 2013, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's electronic Virtual VA file.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1. Reduction of the Veteran's disability rating for muscle tension headaches, from 30 percent to noncompensable, was formally implemented by January and May 2010 rating decisions, effective August 1, 2010.

2. At the time the Veteran's disability rating for muscle tension headaches was reduced from 30 percent to noncompensable, the 30 percent rating had been in effect for less than five years.

3. The May 2010 rating reduction was based on inadequate examination findings.





CONCLUSION OF LAW

The reduction of the rating for the Veteran's service-connected muscle tension headaches from 30 percent to noncompensable, effective August 1, 2010, was not proper and the 30 percent evaluation is restored.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.344(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Furthermore, the regulations provide that the Veteran is to be notified of the contemplated action (reduction or discontinuance) and given detailed reasons therefore, and is to be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. §§ 3.105(e), (h).

The requirements for a reduction in the evaluation for disabilities in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which require that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This regulation also provides that, with respect to other disabilities that are likely to improve, e.g., those for which evaluations have been in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  A veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Peyton v. Derwinski, 1 Vet. App. 282, at 286.

In December 2007, the Veteran filed a claim for an increased rating for his muscle tension headaches.  In August 2008, the RO granted a 30 percent disability rating.  In November 2009, the RO ordered that a periodic VA examination be scheduled to determine the current severity of the Veteran's disability.  The Veteran was notified by a letter dated December 4, 2009 that an examination would be scheduled.  The Veteran failed to report for the examination and in January 2010, the RO proposed to reduce his disability evaluation from 30 percent to noncompensable.  The RO informed him that the reduction would result in a reduction of his monthly rate of compensation and informed him that he could submit additional evidence for consideration within 60 days and/or request a personal hearing within 30 days of the proposed reduction.  He was notified that reduced payments would begin the first day of the third month following notice of the final decision.  

Subsequently, the Veteran called to reschedule his VA examination because he was unable to attend the previous examination due to an illness in his family.  The examination was conducted in April 2010 and based on this examination report, in May 2010 the RO decreased the Veteran's disability evaluation from 30 percent to noncompensable, effective August 1, 2010.

The Board observes that the April 2010 VA examination was ordered for review of migraine headaches, which are not service-connected, instead of the Veteran's service-connected muscle tension headaches.  The symptoms addressed in the report, to include effects on employment and activities of daily living, refer to migraines.  The Veteran also testified before the Board that the examiner did not accurately address symptoms of his muscle tension headaches.  

Because the examination report clearly addresses a non-service-connected disability, the Board finds that the examination report is not adequate for rating purposes.  Because the reduction determination was based on an inadequate examination, the Board finds that it has not been shown by a preponderance of the evidence that a reduction was warranted.  See Kitchens, 7 Vet. App. at 320.  Therefore, restoration of the 30 percent disability rating, effective August 1, 2010, is warranted.

The true nature and extent of the service connected disability is not before the Board at this time. 

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  In the decision below, the Board restores an initial 30 percent disability rating for the Veteran's service-connected muscle tension headaches.  Given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

ORDER

Restoration of an initial 30 percent disability rating for service-connected muscle tension headaches is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


